Exhibit Operator: Good morning and welcome to AspenBio Pharma’s July 2010 Update Conference Call. My name is OPERATOR and I will be the operator on today’s call.Before we begin our discussion, I would like to caution listeners that today’s speakers will be making forward-looking statements. This conference call includes "forward-looking statements" of AspenBio Pharma, Inc., or APPY, as defined by the Securities and Exchange Commission. All statements, other than statements of historical fact, included in the conference call that address activities, events or developments that APPY believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made based on experience, expected future developments and other factors APPY believes are appropriate in the circumstances. Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of APPY. Investors are cautioned that any such statements are not guarantees of future performance.
